FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJune 29, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Financial Risk Management Policy APPROVED ON 06/28/2012 Summary 1 PURPOSE 3 2 VALIDITY 3 3 INITIAL PROVISIONS AND GOVERNANCE 3 Financial Risk Management Committee 4 Duties 4 Board of Directors 4 Board of Directors Finance and Risk Management Committee 5 Executive Board 5 Financial Risk Management Committee 5 Traders 6 Risk Management Area 6 Outside consultant 6 Internal audit 7 Independence 7 4 ELIGIBLE INSTRUMENTS 7 5 Market risk 7 Risk factors 8 Mapped Risk factors 8 Exposure to the Exchange Rate 8 Cash Flow or Type 1 Exposure 8 Risk control policy 8 Balance Sheet or Type 2 Exposure 9 Risk control policy 9 Exposure to Commodities 9 Risk control policy 10 Exposure to Live Cattle [Boi Gordo] 10 Risk Control and Policy 11 Term, Confinement, Calving and Recalving 11 Other risk factors 11 6 COUNTERPARTY RISK 12 7 PROCEDURES AND LIMITS OF AUTHORITY 12 Change of strategy 12 Use of Limits of Authority 13 Limits of Authorities 14 8 GENERAL CONDITIONS 14 Negotiating and Operational Procedures 15 1 9 HEDGE ACCOUNTING 16 General accounting rule for financial instruments 16 Hedge accounting rules 16 10 REVIEW OF THIS POLICY 16 ATTACHMENTS 17 I. Glossary 17 II. MARKING TO MARKET – MTM CALCULATION METHOD 19 A. Libor FLOW 19 B. LINEAR RATE INTERPOLATION 20 C. CDI* X US DOLLAR Swap 21 2 1. PURPOSE The purpose of this document is to present BRF-Brasil Foods SA (hereinafter referred to as BRF or the Company) financial risk management policies, the main focus of which is the market and counterparty risk. This policy conforms to the best international practices and also complies with the standards laid down by the regulatory entities in Brazil and abroad, It establishes guidelines and limits to govern the actions of the areas involved in the implementation of hedging transactions, while observing the criteria approved by the Board of Directors. 2. VALIDITY This policy will be valid for a maximum period of two years from the date of its last approval by the Board of Directors. 3. INITIAL PROVISIONS AND GOVERNANCE Briefly, risk management at BRF may be characterized as follows: · Focus: o Market risk. · Basic principles: o Risk management is a process and not an isolated event, and therefore it should involve all areas of the Company; o The implementation of this management should be led by the Board of Directors and by the Executive Board; o Risk management requires the dissemination of a risk awareness and mitigation culture, with emphasis on the routine participation of employees. · Components of the Financial Risk Management Policy: o Definition of the various decision-making levels for the Company's hedging transactions; o Definition of the responsibilities of each hierarchical level and of the respective authorities; o Definition of the acceptable risk limits by BRF in order to optimize the risk/return ratio, to be approved by the Board of Directors. o Implementation of the risk management process: risk assessment; control, information, communication and monitoring activities. 3 · Management process: The main steps of the risk management process are listed below: o Analysis of the operating cash flow projections and balance sheet positions; o Evaluation and measurement of the risk factors; o Preliminary analysis of the risk factors and evaluation of mitigation alternatives; o Implementation of mitigation alternatives; o Communication of the strategies implemented; o Control and monitoring in accordance with the Financial Risk Management Policy. · Organization for financial risk management: The risk management process should be conducted by the Financial Risk Management Committee, whose duty is to assess whether the Financial Risk Management Policy is being fully complied with and to propose applicable alternatives. In addition, the Committee has the power to veto proposals for transactions which, at its discretion, are not appropriate for BRF at the time of their evaluation. Financial Risk Management Committee The Financial Risk Management Committee shall meet on a monthly basis or extraordinarily, when necessary. The Financial Risk Management Committee is a formally constituted body reporting to BRF Executive Board The Financial Risk Management Committee may be strengthened by outside consultants contributing independent opinions about the management of the hedging transactions and an evaluation free of conflicts of interest in the transactions and observance of the limits. Duties Board of Directors The Board plays a key role (1) in the development of a solid financial risk management framework, since it is responsible for the approval of the Financial Risk Management Policy drawn up by the Financial Risk Management Committee risk and (2) in monitoring compliance with this policy by checking observance of the overall limits established. 4 Board of Directors Finance and Risk Management Committee The Finance and Risk Management Policy Committee will report directly to the Board of Directors and will play a consultative role in relation to the Financial Risk Management Policy, as well as other strategic guidelines for financial risk management and ongoing monitoring of the performance of the Financial Risk Management Committee. Executive Board The Board of Executive Directors of BRF will act directly in the management of the financial risk with the following responsibilities: · Evaluate the company's positioning for each identified risk, according to the guidelines and policies issued by the Board of Directors; · Approve the performance indicators to be used in risk management; · Promote the actions for the strengthening and dissemination of a risk management and internal control culture; · Approve proposals for aggregate limits of authority and evaluate suggestions for improvements in the Financial Risk Management Policy; · Approve proposed amendments suggested in the conceptual framework of the financial risk management. Financial Risk Management Committee The Financial Risk Management Committee is the body of the Executive Board responsible for ensuring the implementation of the Financial Risk Management Policy. The responsibilities of the Financial Risk Management Committee may be described as follows: · Propose changes and alterations to the Financial Risk Management Policy. · Supervise the process of financial risk management at BRF; · Assess the Company’s position for each risk identified and consult the Board if discrepancies arise. · Plan and check the impact of the implemented decisions on the Company’s positions; · Monitor and follow up the Company’s levels of exposure to risks and compliance with the Financial Risk Management Policy; · Hold monthly meetings to follow up the performance of the hedging transactions; · Assess stress scenarios applied to Company’s transactions, cash flow projections and indebtedness; · Disseminate a risk management culture across the Company. 5 Traders In terms of market risks, the duties of traders when handling the transactions in compliance with the Company’s Financial Risk Management Policy are: · Carry out the transactions (positions) in accordance with the limits established in this Policy, observing its Limits of Authority (LOA); · Perform the hedging transactions in accordance with the strategy defined by the Committee; · Record and disclose the contracted transactions; · Follow up limits and exposures through reports prepared by the Risk Management area. Risk Management Area With the support of the Financial Risk Management Policy, the main duty of the Risk Management area will be to track, monitor, assess and report the financial risks incurred by BRF. This involves mainly: · Making a constant critical analysis of the scope of the Financial Risk Management Policy; · Ensuring compliance with exposure, according to the limits laid; · Reporting the Company’s exposures to financial risk factors, ensuring transparency in their disclosure; · Making specific (ad hoc) assessments of the hedging instruments and suggest alternatives; · Modeling and assessing exposures to market risk, pinpointing and informing the magnitude of their potential impacts; · Supplying the Financial Risk Management Committee with information on the Company's exposures in relation to the mapped risk factors and suggest mitigation alternatives. Outside consultant The Financial Risk Management Committee may rely on the services of an outside consultant, provided on a monthly basis, to monitor the implementation of the Financial Risk Management Policy. One of the important requisites in the engagement of an outside consultant is to ensure that such person is an independent professional. 6 Internal audit This will ensure the governance of the whole financial risk management process in relation to segregation of duties, internal controls, implementation of this policy and reflections on accounting. The internal audit team will have its own schedule and agenda, maintaining its independence, and will have access to Committee meetings. Independence In order to segregate duties and ensure the independence of the controls and information, the Risk Management area will report directly to the Vice President for Finance, Administration and IR. If needed and at its discretion, it may assess the CEO directly, 4. ELIGIBLE INSTRUMENTS Derivative instruments eligible for the implementation of hedging transactions are: · Swap contracts (Currencies, Interest Rates and Commodities); · Futures contracts (standardized and OTC, Currencies, Interest Rates and Commodities) such as NDF (Non-Deliverable Forward - OTC), Corn, Soybean, Soybean Meal and Oil (BM&FBovespa & CBOT), among others; and · Long call and put contracts options (Currencies, Interest Rates and Commodities). Short positions in options (puts or calls) are permitted, provided that no net premium is received and that the number of call and put options are equal. Any instrument, transaction, or strategy which, individually or combined, creates any type of additional leverage or contains contractual devices that gives it an additional leverage is strictly barred. Transactions not listed as Eligible Instruments may be executed solely upon the prior approval by the Board of Directors. 5. Market risk Market risk may be defined as the risk posed by price oscillations of the various risk factors identified in the Company’s transaction. The principal methodology used to measure the Market Risk is the C-FaR – Cash Flow at Risk, which seeks to determine the worst result for the cash flow projected based on the risk factors identified. 7 Risk factors To facilitate understanding the market risk involved in BRF activities, the risk factors mapped in this policy are described below. Mapped Risk factors · Exchange Rate: This refers to activities tied to the variation of other (non-BRL) currencies. · Commodities: this refers to activities tied to the variation in the price of commodities such as corn, soybean, soybean meal and oil. · Live Cattle [Boi Gordo] : this refers to activities tied to the variation in the price of Live cattle. · Poultry: this refers to activities tied to the variation in the price of in natura birds. · Hogs: this refers to activities tied to the variation in the price of in natura hogs. · Dairy: this refers to activities tied to the variation in the price of milk. · Price index: This refers to activities tied to the variation in the selling price indexes of the products, contemplating the domestic and the international markets. · Interest Rates: this refers to activities tied to the variation in pre-fixed or post-fixed interest rates, in Brazilian reals or other currencies and inflation rates. · Other: Other factors used in the production process. Exposure to the Exchange Rate This section addresses specifically the exposure to variations in foreign exchange rates (USD/GBP/EUR). The main objectives are: identify the origin of the exposure, define a control policy and establish limits for such exposure. The exposure to foreign exchange rate is derived from the projections of cash flow in foreign currency (type 1) and/or by the balance sheet accounting balances (type 2). Cash Flow or Type 1 Exposure Risk control policy To mitigate the risks arising from type 1 exposure, specific control risk policies will be adopted. For a better control, two time horizons will be mapped: up to 12 months and over 12 months. 8 · Up to 12 months: o Monthly calculation of the net exposure of the operating cash flow in foreign currency; o Monthly monitoring of the flow of amortizations of non-derivative financial instruments referred to as hedge accounting; o Hedge transactions will be carried out on the net value of monthly foreign exchange exposure and will comply with the limits as established; o In view of the uncertainty in forecasting the amount of cash receipts and payments in foreign currency, a more conservative stance will be adopted in relation to the hedge amount to be contracted through financial derivative instruments, particularly for the longer horizon; o Hedging transactions using derivatives instruments may only be hired for a horizon up to 12 months; except for transactions using options as described in chapter 4, which will be limited to a 6-month horizon. · Over 12 months: o The position of derivative instruments referred to as hedge accounting and its schedule of settlements will be monitored and reported monthly to the Board of Directors. The BOD may establish new criteria and/or limits for such instruments; o Hedge transactions with non-derivative financial instruments may be carried out solely for the operating cash flow, observing the specified limit. Special hedge accounting will be adopted for both time horizons on exposures arising from highly probable future income up to the specific limits. Balance Sheet or Type 2 Exposure Risk control policy · Monthly calculation of type 2 exposure. Exposure to Commodities This section addresses specifically the exposure to variations in the prices of commodities such as corn, soybean, soybean meal and soybean oil. This exposure may, in turn, be the result of physical purchase projections. 9 Risk control policy To mitigate the risks arising from full exposure to variation in prices of commodities, specific risk control policies will be adopted. For exposure arising from the operational flow of the purchase of soybean meal/oil and corn, the following parameters must be observed: · Soybean exposure and consumption projections will be controlled within bran and oil exposure, according to the average yield from crushing (these will be approved by the Financial Risk Management Committee). · Monthly calculation for the next 12-month horizon of the physical flow exposure; · Hedge operations must be performed for the monthly net exposure volumes (Inventory and Receivables); · Commercial and Frame agreements must adhere to the contents of item 4 Eligible Instruments. · Maximum and minimum volumes of the projected grain purchase flow to be hedged should comply with the specified limits; · For projections over 12 months, no hedging transactions will be made for physical purchase flow. Exposure to Live Cattle [Boi Gordo] This section addresses specifically the exposure concerning transactions linked to the Beef Division, whose main risk factor is the price of Live Cattle [Boi Gordo] .
